Title: John Adams to Abigail Adams, 21 June 1795
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia June 21. 1795
          
          The Sun is so bright and augurs Such heat that I am doubtful whether I shall go out to Landsdowne to dinner.
          I dined Yesterday at Mr Wolcotts the Secretary of The Treasury with King Elsworth Cabot and a few others. The Conversation turn’d upon old times. One of the Company expressed such Inveteracy against my old Friend Gerry that I could not help taking up his Vindication. The future Election of a Governor, in Case of an empty Chair, excites a Jealousy which I have long perceived. These Things will always be so. Gerrys Merit is inferiour to that of no Man in the Massachusetts, except the present Governor, according to my Ideas and Judgment of Merit. I wish he was more enlarged however and more correct in his Views. He never was one of the threads tyed into the Essex knot, and was never popular with that Sett.
          I Sent you Yesterday four Letters from our sons, which have been approved by all who have read them. Mr Wolcott thinks that the

Report of Merlin upon Clubbs as quoted in Tommys Letter ought to be published— Charles may get it inserted in a Paper without Names or any Circumstances which can indicate the source from whence it comes. If you know Mr Webster you may let him read those Letters in Confidence.
          My hopes are to be at N. York by Saturday night— But my fears are Stronger that I shall not get away from Philadelphia before Monday. if senate should finish on Wednesday I shall sett out on Thursday. But this will depend on the Will of others.
          I am with unfeigned Affection
          
            J. A
          
        